DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 3, 2020 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 National Stage Entry of PCT No. US2018/055926 filed on October 15, 2018 which claims benefit of US Provisional Application No. US 62/577,602 filed on October 26, 2017.

Information Disclosure Statement
The information disclosure statement filed March 3, 2020 has been considered by the Examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  “the amplitude comprise” in line 1 should likely be --the amplitude comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20: Claims 19-20 recite the limitation "the electromagnetic induction tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2016/0047224 (hereinafter Wilson) in view of Donderici et al., WO 2017/127060 A1 (hereinafter Donderici).
Claim 1: Wilson discloses a method for detecting a conductive member (target casing 11 of producer well 10) in a formation comprising: 
disposing an electromagnetic induction tool (BHA/drilling assembly 14 includes electromagnetic field transmitters 16) into a wellbore (injector well 12) (Fig 1A, par [0022]), wherein the electromagnetic induction tool (16) comprises: 
at least one electromagnetic source (16), wherein the at least one electromagnetic source is configured to emit an electromagnetic field (electromagnetic field transmitters 16 includes a coil, tilted coil, or combinations of electrodes, or other controlled electromagnetic field source, par [0022]); and 
at least one receiver (drilling assembly 14 includes one or more tri-axial electric and/or magnetic field sensors 18, par [0022]); 
transmitting the electromagnetic field (electromagnetic fields 22) from the at least one electromagnetic source (16) (relative positioning system 100 activates transmitter 16 to propagate electromagnetic fields 22, par [0024]); 
energizing the conductive member (target casing 11) in a second wellbore (producer well 10), wherein an eddy current is induced in the conductive member (electromagnetic fields 22 induce a current along target casing 11 of producer well 10, par [0024]); 
transmitting a second electromagnetic field from the conductive member (11), wherein the second electromagnetic field is formed by the eddy current (electromagnetic fields 24 radiate from target casing 11, where the tri-axial electric and magnetic fields are measured by sensors 18, par [0024]); 
sensing the second electromagnetic field with the receiver (18) (the tri-axial electric and magnetic fields are measured by sensors 18, par [0024]
transmitting the data to an information handling system (tri-axial electromagnetic field measurements to determine the distance or direction to producer well 10, relative position is determined, circuitry generates signals necessary to steer the drilling assembly 14 in the direction needed to maintain the desired distance and direction from producer well 10, par [0024], system control center of drilling assembly 14 also includes the storage/communication circuitry necessary to perform the calculations, par [0026]).
Wilson fails to disclose recording an amplitude of the second electromagnetic field as data.
Donderici discloses electromagnetic sensors (18) located along a BHA (14) for measuring all three components of the electric or magnetic fields. Additional information is obtained by measuring gradiometric information associated with measurement of amplitude (pg 5, ln 4-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson to further include recording an amplitude of the second electromagnetic field as data, as this modification would have provided additional information by measuring the gradiometric information associated with measurement of amplitude (Donderici, pg 5, ln 4-14).  
Claim 11: Wilson discloses a system for detecting a conductive member in a formation(target casing 11 of producer well 10) comprising: 
an electromagnetic induction tool BHA/drilling assembly 14 includes electromagnetic field transmitters 16), wherein the electromagnetic induction tool comprises: 
at least one electromagnetic source (16), wherein the at least one electromagnetic source is configured to emit an electromagnetic field (electromagnetic field transmitters 16 includes a coil, tilted coil, or combinations of electrodes, or other controlled electromagnetic field source, par [0022]); and
at least one receiver (drilling assembly 14 includes one or more tri-axial electric and/or magnetic field sensors 18, par [0022]), and 
transmitting the data to an information handling system (tri-axial electromagnetic field measurements to determine the distance or direction to producer well 10, relative position is determined, circuitry generates signals necessary to steer the drilling assembly 14 in the direction needed to maintain the desired distance and direction from producer well 10, par [0024], system control center of drilling  14 also includes the storage/communication circuitry necessary to perform the calculations, par [0026]).
Wilson fails to disclose the at least one receiver is configured to measure an amplitude of a second electromagnetic field; and 
the information handling system configured to: process the amplitude of the second electromagnetic field using |XX-YY| to find an absolute value of the amplitude, and comparing the absolute value to at least one other measurement recorded by the at least one receiver.
Donderici discloses electromagnetic sensors (18) located along a BHA (14) for measuring all three components of the electric or magnetic fields. Additional information is obtained by measuring gradiometric information associated with measurement of amplitude (pg 5, ln 4-14). Circuitry is communicably coupled to the sensors (18) which measures the three components of the electric or magnetic fields (i.e. tri-axial) in order to process received EM fields (20, 22) (Fig 1A, pg 5, ln 4-14, 24-33, pg 6, ln 1-3). Processing circuitry calculates the differences between the first measurement signal, including survey measurements of the first the producer well (10) and the second measurement signal (Donderici, pg 6, ln 23-pg 7, ln 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson to further include recording and processing an amplitude of the second electromagnetic field using |XX-YY| to find an absolute value of the amplitude and comparing the absolute value to at least one other measurement recorded of the receiver, as this modification would have provided additional information by measuring the gradiometric information associated with measurement of amplitude (Donderici, pg 5, ln 4-14, pg 5, ln 24-pg 6, ln 3) and allow differential measurements to be calculated between the first and second measurement signals, which are then utilized  to determine the relative positions of the producer well to the injector well (Donderici, pg 6, ln 23-pg 7, ln 2).
Claim 2: Donderici further discloses the electromagnetic sensors (Donderici, 18) measure all three components of the electric or magnetic fields (i.e. tri-axial) and measure the gradiometric information associated with the measurements in the amplitude (Donderici, pg 5, ln 4-14
Wilson, as modified by Donderici, is silent as to the amplitude comprises an XX signal and an YY signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the amplitude to comprise an XX signal and an YY signal as the electromagnetic sensors disclosed by Donderici measure all three components of the electric or magnetic fields, which could be x, y, z in the tool coordinates (i.e. tri-axial) and measure the gradiometric information associated with the measurements in the amplitude (Donderici, pg 5, ln 4-14).  
Claim 3: Donderici further discloses circuitry is communicably coupled to the sensors (18) which measures the three components of the electric or magnetic fields (i.e. tri-axial) in order to process received EM fields (20, 22) (Fig 1A, pg 5, ln 4-14, 24-33, pg 6, ln 1-3).
Wilson, as modified by Donderici, fails to disclose the amplitude is processed using  | XX-YY | to determine the presence of the conductive member.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson and Donderici to further include processing the amplitude using  | XX-YY | to determine the presence of the conductive member, as the electromagnetic sensors measure all three components of the electric or magnetic fields, which could be x, y, z in the tool coordinates (i.e. tri-axial) in order to process received EM fields  (Donderici, Fig 1A, pg 5, ln 4-14, 24-33, pg 6, ln 1-3). In this case, processing the amplitude using  | XX-YY | would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 4: Donderici further discloses processing circuitry calculates the differences between the first measurement signal, including survey measurements of the first the producer well (10) and the second measurement signal (Donderici, pg 6, ln 23-pg 7, ln 2).
Wilson, as modified by Donderici, fails to disclose comparing the amplitude to a survey data, wherein the survey data includes data from at least one other wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson and Donderici to compare the amplitude to a survey data, wherein the survey data includes data from at least one other wellbore, as this would allow differential measurements to be calculated between the first and second measurement signals, which are then  pg 6, ln 23-pg 7, ln 2).
Claim 5: Wilson, as modified by Donderici, are silent as to triggering a casing indicator, wherein the amplitude and the survey data indicate at least one other wellbore is in the oil field.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson and Donderici to include triggering a casing indicator, wherein the amplitude and survey data indicate at least one other wellbore is in the oil field, as differential measurements are calculated between the first and second measurement signals, which are then utilized  to determine the relative positions of the producer well, which is cased with casing, to the injector well (Donderici, pg 6, ln 23-pg 7, ln 2).
Claim 6: Donderici further discloses performing an inversion procedure using data from the first wellbore, including survey data, or the second wellbores. The forward model that is used in this inversion can be based on a homogeneous, 1D, 2D or 3D parameterization of the formation, with or without the borehole (Fig 1A, pg 10, ln 1-13, claim 5).
Wilson as modified by Donderici is silent as to switching from a 1D inversion to a 3D inversion and running the 3D inversion to invert a property of a formation or a property of the conductive member.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson and Donderici to include using an inversion procedure to invert a property of the formation or a property of the conductive member as disclosed by Donderici from a 1D inversion to a 3D inversion, as Donderici discloses the forward model can be based on 1D, 2D, or 3D parameterization of the formation. Further, the running an inversion procedure would allow numerical optimization in order to find input parameters that match the synthetic and real results, thereby allowing the drilling path to be adjusted based on the calculated distance and relative direction between wells (Donderici, pg 10, ln 1-15, claim 5).
Claim 7: Wilson, as modified by Donderici, discloses updating the survey data with the property of the formation or the property of the conductive member (Donderici, EM model of the formation can be updated based on a comparison between the modeled and real measurements, pg 10, ln 14-19
Claim 8: Wilson, as modified by Donderici, discloses the electromagnetic induction tool is disposed on a conveyance (Wilson, BHA 14 includes electromagnetic field transmitters 16, is a drilling assembly, logging assembly, or wireline assembly, Fig 1A, abstract, par [0021], claim 20).
Claim 9: Wilson, as modified by Donderici, discloses the electromagnetic induction tool is disposed on a drill string (Wilson, BHA 14 includes electromagnetic field transmitters 16, is a drilling assembly, logging assembly, or wireline assembly, Fig 1A, abstract, par [0021], claim 20).
Claim 10: Wilson, as modified by Donderici, discloses changing directions of the drill string based at least in part on the amplitude (Wilson, analyzing the measured tri-axial electromagnetic fields, relative positioning system 100 determines what actions, if any, are necessary to maintain or correct the desired drilling path at block 212, par [0035]).
Claim 12: Donderici further discloses processing circuitry calculates the differences between the first measurement signal, including survey measurements of the first the producer well (10) and the second measurement signal (Donderici, pg 6, ln 23-pg 7, ln 2).
Wilson, as modified by Donderici, fails to disclose comparing the amplitude to a survey data, wherein the survey data includes data from at least one other wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson and Donderici to compare the absolute valve of the amplitude to a survey data, as this would allow differential measurements to be calculated between the first and second measurement signals, which are then  utilized  to determine the relative positions of the producer well to the injector well (Donderici, pg 6, ln 23-pg 7, ln 2).
Claim 13: Donderici further discloses performing an inversion procedure using data from the first wellbore, including survey data, or the second wellbores. The forward model that is used in this inversion can be based on a homogeneous, 1D, 2D or 3D parameterization of the formation, with or without the borehole (Fig 1A, pg 10, ln 1-13, claim 5).
Wilson as modified by Donderici is silent as to the information handling system is further configured to run a 3D inversion to invert a property of a formation or a property of the conductive member.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson and Donderici to include the information handling system to run a 3D inversion to invert a property of a formation or a property of the conductive member, as Donderici discloses the forward model can be based on 1D, 2D, or 3D parameterization of the formation. Further, the running an inversion procedure would allow numerical optimization in order to find input parameters that match the synthetic and real results, thereby allowing the drilling path to be adjusted based on the calculated distance and relative direction between wells (Donderici, pg 10, ln 1-15, claim 5).
Claim 14: Wilson, as modified by Donderici, discloses the information handling system is further configured to update the survey data with the property of the formation or the property of the conductive member (Donderici, EM model of the formation can be updated based on a comparison between the modeled and real measurements, pg 10, ln 14-19).
Claim 15: Wilson, as modified by Donderici, discloses the electromagnetic induction tool is disposed on a conveyance (Wilson, BHA 14 includes electromagnetic field transmitters 16, is a drilling assembly, logging assembly, or wireline assembly, Fig 1A, abstract, par [0021], claim 20).
Claim 16: Wilson, as modified by Donderici, discloses the electromagnetic induction tool is disposed on a drill string (Wilson, BHA 14 includes electromagnetic field transmitters 16, is a drilling assembly, logging assembly, or wireline assembly, Fig 1A, abstract, par [0021], claim 20).
Claim 17: Wilson discloses a method for detecting a conductive member (target casing 11 of producer well 10) in a formation comprising: 
measuring an electromagnetic field (electromagnetic field 24) with a receiver (drilling assembly 14 includes one or more tri-axial electric and/or magnetic field sensors 18, par [0022]) (Fig 1A).
Wilson fails to disclose measuring an XX and YY of an amplitude, using  |XX-YY| to find an absolute value of the amplitude, comparing the absolute value to a survey data, triggering a casing indicator, wherein the amplitude and the survey data indicate at least one other wellbore is in the oil field, and switching from a 1D inversion to a 3D inversion and running the 3D inversion to invert a property of a formation or a property of the conductive member.
Donderici discloses electromagnetic sensors (18) located along a BHA (14) for measuring all three components of the electric or magnetic fields (which would include x, y, and z, in tool coordinates, 18) which measures the three components of the electric or magnetic fields (i.e. tri-axial) in order to process received EM fields (20, 22) (Fig 1A, pg 5, ln 4-14, 24-33, pg 6, ln 1-3). Processing circuitry calculates the differences between the first measurement signal, including survey measurements of the first the producer well (10) and the second measurement signal (Donderici, pg 6, ln 23-pg 7, ln 2).The differential measurements are utilized to determine relative positions of the producer wellbore (10) to the injector wellbore (12). An inversion is performed using survey data from the first or second wellbores (10, 12) (Fig 1, pg 5, ln 4-14, pg 5, ln 24 - pg 6, ln 3, pg 6, ln 23 - pg 7, ln 2; claim 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Wilson to further include recording and processing an amplitude of the second electromagnetic field using |XX-YY| (Donderici, pg 5, ln 4-14, pg 5, ln 24-pg 6, ln 3) and utilize differential measurements to perform an inversion to invert a property of an formation or conductive member to be calculated between the first and second measurement signals, as this modification would have allowed the determination of the relative positions of the producer well to the injector well (Donderici, pg 6, ln 23-pg 7, ln 2).
Claim 18: Wilson, as modified by Donderici, discloses updating the survey data with the property of the formation or the property of the conductive member (Donderici, EM model of the formation can be updated based on a comparison between the modeled and real measurements, pg 10, ln 14-19).
Claim 19: Wilson, as modified by Donderici, discloses the electromagnetic induction tool is disposed on a conveyance (Wilson, BHA 14 includes electromagnetic field transmitters 16, is a drilling assembly, logging assembly, or wireline assembly, Fig 1A, abstract, par [0021], claim 20).
Claim 20: Wilson, as modified by Donderici, discloses the electromagnetic induction tool is disposed on a drill string (Wilson, BHA 14 includes electromagnetic field transmitters 16, is a drilling assembly, logging assembly, or wireline assembly, Fig 1A, abstract, par [0021], claim 20).

Conclusion
Claims 1-20 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676